     Case 2:20-cv-00182-TOR        ECF No. 36   filed 06/29/20   PageID.717 Page 1 of 4




 1       ROBERT W. FERGUSON
         Attorney General
 2
         JEFFREY T. SPRUNG, WSBA #23607
 3       R. JULY SIMPSON, WSBA #45869
         PAUL M. CRISALLI, WSBA #40681
 4       SPENCER W. COATES, WSBA #49683
         Assistant Attorneys General
 5       800 Fifth Avenue, Suite 2000
         Seattle, WA 98104-3188
 6       (206) 464-7744

 7                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 8                                    AT SPOKANE

 9       STATE OF WASHINGTON,                           NO. 2:20-cv-00182-TOR
10                          Plaintiff,                  PLAINTIFF STATE OF
                                                        WASHINGTON’S REPLY IN
11          v.                                          SUPPORT OF ITS MOTION TO
                                                        EXPEDITE AND SET
12       BETSY DeVOS, in her official                   BRIEFING SCHEDULE FOR
         capacity as Secretary of the United            PARTIAL SUMMARY
13       States Department of Education, and            JUDGMENT
         the UNITED STATES
14       DEPARTMENT OF EDUCATION, a                     NOTED FOR: July 1, 2020
         federal agency,                                Without Oral Argument
15
                            Defendants.
16

17               Washington files this reply in support of its motion for expedited

18       consideration of its Motion for Partial Summary Judgment, which it plans to file

19       today. Washington did not represent that it planned to seek partial final judgment

20       under Fed. R. Civ. P. 54(b), as implied by the Department (ECF No. 35 at 2-3).

21       Instead, it will seek partial summary judgment. See Fed. R. Civ. P. 56(a)

22       (“MOTION     FOR    SUMMARY JUDGMENT          OR   PARTIAL SUMMARY JUDGMENT”)
        PLAINTIFF’S REPLY RE: MOTION                    1           ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation
        TO EXPEDITE AND SET BRIEFING                                     800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        SCHEDULE FOR PARTIAL                                                    (206) 464-7744
        SUMMARY JUDGMENT
        NO. 2:20-cv-00182-TOR
     Case 2:20-cv-00182-TOR     ECF No. 36    filed 06/29/20   PageID.718 Page 2 of 4




 1       (emphasis added). “[A] partial summary judgment is merely a pretrial
 2       adjudication that certain issues shall be deemed established for the trial of the

 3       case. This adjudication . . . serves the purpose of speeding up litigation by

 4       eliminating before trial matters wherein there is no genuine issue of fact.”

 5       Fed. R. Civ. P. 56 (Notes of Advisory Committee on Rules—1946 Amend.).

 6       Thus, Washington’s motion does implicate Rule 54(b) and the policy against

 7       piecemeal appeals serving as the basis for the Department’s opposition. See, e.g.,

 8       Reiter v. Cooper, 507 U.S. 258, 265 (1993); Wood v. GCC Bend, LLC, 422 F.3d

 9       873, 878 (9th Cir. 2005); Cont’l Airlines, Inc. v. Goodyear Tire & Rubber Co.,

10       819 F.2d 1519, 1525 (9th Cir. 1987).

11             Washington objects to the summary judgment schedule proposed in the

12       Department’s opposition. The schedule gives Washington only eight days to

13       review the administrative record, resolve or litigate any issues with the

14       completeness of the record, and prepare a motion for summary judgment on all

15       issues in the case, including whether the record supports the agency’s decision.

16       This is completely unrealistic.

17             Finally, the Department includes in its opposition brief a request to stay its

18       obligation to answer the complaint. This request was not raised with Washington

19       previously. Washington believes it is premature for the Court to address this

20       request, before the parties have had a chance to meet and confer.

21       See LCivR 7(b)(2).

22
        PLAINTIFF’S REPLY RE: MOTION                  2           ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation
        TO EXPEDITE AND SET BRIEFING                                   800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        SCHEDULE FOR PARTIAL                                                  (206) 464-7744
        SUMMARY JUDGMENT
        NO. 2:20-cv-00182-TOR
     Case 2:20-cv-00182-TOR    ECF No. 36   filed 06/29/20   PageID.719 Page 3 of 4




 1             Washington respectfully requests that the Court order the expedited partial
 2       summary judgment schedule outlined in its motion.

 3             RESPECTFULLY SUBMITTED this 29th day of June 2020.

 4                                            ROBERT W. FERGUSON
                                              Attorney General of Washington
 5
 6                                            /s/ Jeffrey T. Sprung
                                              JEFFREY T. SPRUNG, WSBA #23607
 7                                            R. JULY SIMPSON, WSBA #45869
                                              PAUL M. CRISALLI, WSBA #40681
 8                                            SPENCER W. COATES, WSBA #49683
                                              Assistant Attorneys General
 9                                            800 Fifth Avenue, Suite 2000
                                              Seattle, WA 98104-3188
10                                            (206) 464-7744
                                              jeff.sprung@atg.wa.gov
11                                            july.simpson@atg.wa.gov
                                              paul.crisalli@atg.wa.gov
12                                            spencer.coates@atg.wa.gov
                                              Attorneys for Plaintiff State of Washington
13

14
15
16

17
18
19

20
21
22
        PLAINTIFF’S REPLY RE: MOTION                3           ATTORNEY GENERAL OF WASHINGTON
                                                                         Complex Litigation
        TO EXPEDITE AND SET BRIEFING                                 800 Fifth Avenue, Suite 2000
                                                                       Seattle, WA 98104-3188
        SCHEDULE FOR PARTIAL                                                (206) 464-7744
        SUMMARY JUDGMENT
        NO. 2:20-cv-00182-TOR
     Case 2:20-cv-00182-TOR    ECF No. 36   filed 06/29/20   PageID.720 Page 4 of 4




 1                             DECLARATION OF SERVICE
 2             I hereby declare that on this day I caused the foregoing document to be

 3       electronically filed with the Clerk of the Court using the Court’s CM/ECF System

 4       which will serve a copy of this document upon all counsel of record.

 5             DATED this 29th day of June 2020, at Seattle, Washington.

 6
                                               /s/ Jeffrey T. Sprung
 7                                             JEFFREY T. SPRUNG, WSBA #23607
                                               Assistant Attorney General
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22
        PLAINTIFF’S REPLY RE: MOTION                4           ATTORNEY GENERAL OF WASHINGTON
                                                                         Complex Litigation
        TO EXPEDITE AND SET BRIEFING                                 800 Fifth Avenue, Suite 2000
                                                                       Seattle, WA 98104-3188
        SCHEDULE FOR PARTIAL                                                (206) 464-7744
        SUMMARY JUDGMENT
        NO. 2:20-cv-00182-TOR
